          Case 1:20-cr-00290-LY Document 114 Filed 04/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
    UNITED STATES OF AMERICA,                    §
                Plaintiff                        §
                                                 §
    v.                                                        Case No. 1:20-CR-00290-LY-4
                                                 §
                                                 §
    LUIS ALBERTO GONZALEZ (4),
                Defendant                        §

               Order Granting Motion to Modify a Condition of Pretrial Release

   Before the Court is Defendant Luis Alberto Gonzalez’s Unopposed Motion to Modify a

Condition of Release, filed April 26, 2021 (Dkt. 112). The District Court referred the motion to

the undersigned Magistrate Judge for resolution. Dkt. 113.

   Defendant asks the Court to modify his home curfew period, currently 10 p.m. to 6 a.m. daily,

to midnight to 5 a.m. Defendant states that, as a painter by trade, he frequently works outside of

normal business hours at job sites far from his residence in Houston, Texas, requiring substantial

travel time. Defendant states: “A relatively shorter home curfew period would allow Defendant to

better provide for his family by allowing longer working hours and/or accepting additional painting

jobs.” Dkt. 112 at 1. The Government is unopposed to the Motion.

   Finding good cause therefor, the Court GRANTS IN PART AND DENIES IN PART

Defendant’s motion. IT IS ORDERED that Paragraph 7(p)(i) of Defendant’s Additional

Conditions of Release (Dkt. 78) is AMENDED to restrict Defendant to his residence from 10 p.m.

to 5 a.m. daily or as directed by the pretrial services office or supervising officer. All other

conditions of release remain as previously ordered.

   SIGNED on April 28, 2021.


                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE
